Title: From John Adams to Louisa Catherine Johnson Adams, 10 May 1823
From: Adams, John
To: Adams, Louisa Catherine Johnson



my Dear Daughter
Quincy May 10th. 1823—

Thanks for your favor of the third—With great pleasure I learn that you are all convalescent, and that your Brother is well and intends us a visit with you—Our John performed his part at the Exhibition with applause and approbation; But something has happened since, that has brought him here, where I wish he could remain, till next August twelve months, but I cannot advise him so, for his Fathers advise is much better; John has become a sensible considerate young Man, he has communicated to me his plans for his future Life, which pleased me very much. A hurricane or a Tornado has happened at College, which has blown away fifty five of the Senior Class, and John one of the number, I cannot censure the Government, because the outrage was too violent to be overlooked, And I cannot find it in my heart severely to reproach John, since he did no more than all the rest, nor so much as many, but I presume he has communicated with great candor the whole to his father and mother, who I hope will receive him tenderly, and forgive him kindly, though I have not censured the Government, nor entirely approved of his Conduct, I believe his personal provocations were very great.—
The Secretarys prospects are nothing but slavery for two years to come, the spirit of evil has got abroad in Europe and Asia. The Bourbons and the French people are not yet wise, nor are the Spanish people for they have adopted a foolish Franklinian system, which is not a farthing better than their ancient monarchy it will be as bloody and ferocious, and cruel as the French revolution, And must end in a dictatorship like that of Napoleon before it can get into any order. even if they should be able to defend themselves against Russia Prussia and France; I cannot promise myself that we, notwithstanding our distance shall be able to escape the conflagration, Our Government may have as hard a task to preserve our neutrality as I had in 1800 I fear that too many of Napoleans prophesies will come to pass, the Wolves of Dallecarlia, the Bears of Siberia, and the Tygers and Panthers the successors of Zingeskan, if drawn together and let loose will spread the personification of evil over the world.—
I am your affectionate Father
John Adams.